EXHIBIT  10.5.1

SURRENDER AGREEMENT

 

THIS SURRENDER AGREEMENT (this "Agreement"), is made as of the 20th day of
September, 2001, by and between VORNADO 330 WEST 34TH STREET L.L.C.,  a Delaware
limited liability company, having an office c/o Vornado Office Management LLC,
330 Madison Avenue, New York, New York 10017 ("Landlord"), and LIVEPERSON INC.,
a Delaware corporation, having an office at 330 West 34th Street, New York, New
York 10001 ("Tenant").

 

W I T N E S S E T H:

 

 

WHEREAS, by Agreement of Lease, dated as of March 10, 2000 (the "Lease"),
Landlord did demise and let unto Tenant, and Tenant did hire and take from
Landlord, the Seventh Floor Space and the Tenth Floor Space (the Seventh Floor
Space and the Tenth Floor Space are sometimes collectively referred to herein as
the "Premises"), as more particularly identified in the Lease, of the building
known as and by the street address of 330 West 34th Street, New York, New York;
and

 

WHEREAS, Tenant desires to surrender to Landlord the Lease and the Premises and
Landlord agrees to accept such surrender, all upon the terms and conditions as
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
of the sum of Ten Dollars ($10) paid by Tenant to Landlord, and for other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties hereto, for themselves, their legal
representatives, successors and assigns, hereby agree as follows:

 


1.                Definitions.   All capitalized terms used herein shall have
the meanings ascribed to them in the Lease, unless otherwise defined herein.

 

2.                Surrender.  (a)   Effective as of the date hereof  (the
"Surrender Date"), Tenant shall vacate, quit and surrender possession of the
Premises to Landlord, and to the intent and purpose that the remainder of the
term of the Lease be wholly merged and extinguished effective as of the
Surrender Date, Tenant hereby gives, grants and surrenders to Landlord all of
Tenant's right, title and interest in, to and under the Lease.  As of the
Surrender Date, the Lease and the term thereof and all rights of Tenant
thereunder shall expire and terminate with the same effect as if the Surrender
Date was the Expiration Date as set forth in the Lease.  The Tenth Floor Space
shall be surrendered in “as is” condition, except for the requirements that
Tenant leave the Tenth Floor Space in broom clean condition and that Tenant
leave all of its furniture (excluding ten (10) six foot (6') high filing
cabinets) in the Tenth Floor Space.  The Seventh Floor Space shall be
surrendered in its “as is” condition as of the Surrender Date.

 

(b)  Tenant represents and warrants to Landlord that:  (1) Tenant is the present
tenant under the Lease and Tenant has not assigned, conveyed, encumbered,
pledged, sublet or otherwise transferred, in whole or in part, its interest in
the Lease, nor shall Tenant do any of the foregoing prior to the Surrender Date,
(2) there are no persons or entities claiming under Tenant, or who or which may
claim under Tenant, any rights of possession with respect to the Premises, and
(3) Tenant has the right, power and authority to execute and deliver this
Agreement and to perform Tenant's obligations hereunder, and this Agreement is a
valid and binding obligation of Tenant enforceable against Tenant in accordance
with the terms hereof.  The foregoing representations and warranties shall
survive the Surrender Date.

 


(c)  Effective as of the Surrender Date, Tenant shall release Landlord and its
successors and assigns from all claims, obligations and liabilities of every
kind and nature whatsoever, arising out of, or in connection with, the Premises
or the Lease.  Notwithstanding the foregoing, Landlord shall not be released
from any obligation, covenant, representation or warranty contained in this
Agreement and the Lease, which by the terms of this Agreement or the Lease is
specifically stated to survive the surrender of the Lease.

 

(d)  Effective as of the Surrender Date, Landlord shall release Tenant and its
successors and assigns from all claims, obligations and liabilities of every
kind and nature whatsoever arising out of, or in connection with, the Premises
or the Lease relating to the period from and after the Surrender Date. 
Notwithstanding the foregoing, Tenant shall not be released from any obligation,
covenant, representation or warranty contained in this Agreement and the Lease,
which by the terms of this Agreement or the Lease is specifically stated to
survive the surrender of the Premises and the termination of the Lease.

 

(e)  Tenant shall pay to Landlord on the Surrender Date (1) an amount equal to
Fifteen Thousand Dollars ($15,000), in the form of a bank check or by wire, as
consideration for Landlord’s execution of this Agreement and acceptance of the
Premises, and (2) Tenant hereby waives and hereby disclaims any right, title and
interest Tenant may have for any and all sums remaining in the Tenth Floor Space
Tenant Fund, which the parties agree is approximately One Hundred Forty Thousand
and 00/100 Dollars ($140,000.00).  If, at any time after the Surrender Date, it
shall be determined that any Fixed Rent, additional rent, all other items of
rental or other sums and charges shall have been due and payable for any period
prior to the Surrender Date, Tenant shall pay such amounts to Landlord within
ten (10) days after rendition of a bill therefor.  In addition, the obligation
of Tenant under the Lease to pay escalations of any sort with respect to the
Premises (including, but not limited to the Tax Payment, the Operating Expense
Payment and payments on account of electricity, whether or not such payments are
called additional rent), which shall have accrued prior to the Surrender Date,
shall survive the Surrender Date.  Tenant acknowledges that it has paid Rental
through September 30, 2001, and that even though Tenant is surrendering the
Premises as of the Surrender Date, there shall be no apportionment of Rental for
the month of September 2001, nor shall any prepaid portion of Rental be refunded
to Tenant.  The terms and provisions of this Paragraph 2(e) shall survive the
surrender of the Premises.  Notwithstanding the foregoing, Landlord and Tenant
acknowledge that if this Agreement is executed and delivered after September 30,
2001, then for any period commencing on October 1, 2001, and continuing through
and until the date this Agreement is executed and delivered, Fixed Rent and
additional rent shall be adjourned, and Tenant shall only be obligated for the
payment of electricity and other similar charges for other utilities; provided
however, if the Condition is not satisfied or waived by Landlord and this
Agreement becomes null and void, Tenant agrees to pay to Landlord within two (2)
days of the termination of this Agreement, any Fixed Rent and additional rent
due for the period commencing October 1, 2001, through and including the date
this Agreement terminates.  In such event Tenant’s obligation to pay Fixed Rent,
additional rent and other charges shall continue from and after the date this
Agreement terminates, through and including the end of the Term.


 

(f)             Tenant (1) shall pay all transfer taxes, if any, imposed by any
governmental authority in connection with the surrender of the Premises,
including, without limitation, any City Transfer Tax and State Transfer Tax
(each as hereinafter defined), and (2) does hereby agree to indemnify and hold
Landlord harmless of and from any transfer taxes imposed by any governmental
authority by reason of the surrender of the Premises including, without
limitation, the City Transfer Tax and State Transfer Tax, if any, and all
expenses related thereto, including, without limitation, reasonable attorneys'
fees and disbursements.  Landlord and Tenant shall each complete, execute and
deliver, within seven (7) days after request by either party of the other party,
any questionnaire, affidavit or document with respect to the tax imposed by
Title 11, Chapter 21 of the New York City Administrative Code (the "City
Transfer Tax") and Article 31 of the Tax Law of the State of New York (the
"State Transfer Tax"), required to be completed, executed and delivered by
Landlord and Tenant with respect to the transactions contemplated by this
Amendment, and the taxes, if any, shown thereby to be due shall be paid by
Tenant when required by applicable law or regulation.  The provisions of this
Paragraph 2(f) shall survive the Surrender Date.

 

(g)            If as of the Surrender Date Tenant has (i) fully satisfied its
obligations under section 2(e) hereof, and (ii) delivered a Bill of Sale for all
of the furniture located in the Premises to Bank of New York, then on the
Surrender Date, Landlord shall deliver to Tenant the Letters of Credit securing 
the Seventh Floor Space Security Amount and the Tenth Floor Space Security
Amount and a letter to the institution issuing the Letters of Credit stating
that Landlord has no further right, title or interest in the Letters of Credit.

 

(h)            Landlord and Tenant, each upon the request of the other, at any
time and from time to time hereafter and without further consideration, shall
execute, acknowledge and deliver to the other any instruments or documents, or
take such further action, as shall be reasonably requested or as may be
necessary to more effectively assure the surrender of the Premises, and the full
benefits intended to be created by this Agreement.


 

3.                Conditions.  Landlord and Tenant hereby expressly acknowledge
and agree that this Agreement is conditioned upon the unconditional execution
and delivery by Landlord and Bank of New York (“BONY") of a license agreement
between Landlord and BONY with respect to the Premises and the seventeenth
(17th) and eighteenth (18th) floors of the Building on terms and conditions
acceptable to Landlord in its sole discretion, (the aforesaid event being
hereinafter referred to as the "Condition"), and shall be of no force and effect
unless and until the Condition is satisfied; it being understood and agreed
however, that if for any reason whatsoever, the Condition is not satisfied or
waived by Landlord on or before the date which is seven (7) days after the date
hereof, this Agreement shall be void ab initio, and be of no force and effect,
and Landlord and Tenant shall have no obligations or liability to the other
respective parties under this Agreement.

 


4.               Broker.  Tenant represents and warrants to Landlord that it has
not dealt with any broker, finder or like agent in connection with this
Agreement other than Cushman & Wakefield, Inc. (“Broker”).  Tenant does hereby
indemnify and hold Landlord harmless of and from any and all losses, costs,
damages or expenses (including, without limitation, attorneys fees and
disbursements) incurred by reason of any claim of or liability to any broker,
finder or like agent (including Broker), who shall claim to have dealt with
Tenant in connection herewith.  Tenant shall pay Broker all commissions, fees
and other compensation in connection with this Agreement (but not in connection
with the license agreement more particularly described in Paragraph 3 hereof)
pursuant to a separate agreement between Tenant and Broker.  The provisions of
this Paragraph 4 shall survive the surrender of the Premises and the termination
of the Lease.

 

5.                Authorization.  Each party represents and warrants to the
other party that its execution and delivery of this Agreement has been duly
authorized and that the person executing this Agreement on behalf of such party
has been duly authorized to do so, and that no other action or approval is
required with respect to this transaction.

 

6.               Prior Agreement.  The parties agree that this Agreement
supercedes the Partial Surrender and Amendment of Lease between Landlord and
Tenant dated June 14, 2001.

 

7.                Counterparts.  This Surrender Agreement may be executed in two
or more counterparts, each of which, when so executed and delivered shall be
deemed to be an original, but in all such counterparts shall constitute one and
the same agreement.

 

8.               Binding Effect.  This Surrender Agreement shall not be binding
upon or enforceable against Landlord unless and until Landlord, it its sole
discretion, shall have executed and unconditionally delivered to Tenant an
executed counterpart of this Agreement.

 

(THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)


 

IN WITNESS WHEREOF, the parties hereto have executed this Surrender Agreement as
of the date first above written.

 

 

VORNADO 330 WEST 34TH STREET L.L.C., Landlord

 

 

 

 

By:          Vornado Realty L.P., sole member

 

 

 

 

                By:  Vornado Realty Trust, general partner

 

 

 

 

 

 

 

By:

                /s/ JOSEPH MACNOW

 

 

Joseph Macnow

 

 

Executive Vice President - Finance and

 

 

Administration and Chief Financial Officer

 

 

 

 

LIVEPERSON, INC., Tenant

 

 

 

 

 

 

 

By:

                /s/ TIMOTHY E. BIXBY

 

 

Name:     Timothy Bixby

 

 

Title:       President and Chief Financial Officer

 

 

 

 

 

Fed. I.D. No.: 13-3861628

 